Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the claims filed 01/15/2021. 
Claims 1-10 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior Arts:
US 2004/0034856 to Boudnik
[0042] FIG. 7A is a pie chart illustrating default JVM computer resource allocation, in accordance with an embodiment of the present invention. As shown in FIG. 7A, the JVM 242 by default shares the computing resources of the computer system equally with each task 500a-500d. Thus, for example, if a particular computer system had 100 ms to share between each task 500a-500d, the JVM 242 allocates 25 ms to each task 500a-500d. However, it is desirable to allow the user to change the task priority levels. Although, task priority typically can be adjusted using specific Java software, prior art systems generally could not adjust task priority remotely, as in a distributed computing environment. Advantageously, embodiments of the present invention provide this functionality via change priority messages and local change priority methods. 

US 2014/0032739 to De Armas
 [0008] In another embodiment of the invention, a multi-object event data processing system can be configured for watch list oriented processing of events. The system can include a host computing system that includes at least one computer with memory and at least one processor. The system also can include a pool of objects monitored for events disposed in the memory of the host computing system. The system additionally can include a watch list generation module executing in the memory of the host computing system to pre-process a set of subscriptions against the pool of objects to produce a watch list of objects in the memory of the host computing system. Finally, the system can include an event loop executing in the memory of the host computing system. The loop can receive events corresponding to different ones of the objects in the pool of objects, compare the received events to the watch list to determine which events pertain to objects referenced in the watch list, and for each one of the received events, forward 

US 2016/0034139 to Boneti
  [0048] As noted above, the system 200 may contain a feedback loop, whereby the specific predictor 210, the generic predictor 208, or both may be updated according to the actual next event selected. Accordingly, referring still to FIG. 4, if SPE 1.3 is selected, this may suggest that SPE 1.3 should be arranged closer to the top of the SPE list associated with Event 1. Further, one or more of the GPEs associated with Event 1 may represent the same event as the selected SPE 1.3, and thus the general predictor 208 may be updated to reflect the increased likelihood of the GPE associated with the same next event as SPE 1.3. In some cases, none of the predicted next events 300 may be the actual next event, which may indicate that a new SPE and/or GPE may be added in association with the appropriate object-type identifier/event identifier and/or object-specific identifier/event identifier pairings. 

US 2017/0200129 to Garg
[0034] In regard to the iteration loop, at block 312, a subsequent/next set of calendar event suggestions based, at least in part, on the initial user selection of calendar event suggestions is identified. At block 314, the next set of calendar event suggestions (identified in block 312) is presented to the user on the computing device. At block 316, a user selection of the calendar event suggestions is received. At block 318, information regarding the user's latest selection as added to the attribute set for the to-be-created calendar event. 

US 2011/0177775 to Gupta
[0189] FIG. 14B illustrates an example data schema for an interactivity event signaling message (IESM) that supports receiving multiple interactivity event signaling message via event priorities, as discussed above with reference to FIG. 13. Specifically, FIG. 14B illustrates that an interactivity event signaling message 70 may have an event duration 726 element that indicates the duration of the event in seconds. In an embodiment, the event duration 726 may indicate the number of seconds from the event start time 725. The interactivity event signaling message 70 may also include an event priority field 727 that specifies the event priority for overlapping event situations where two or more interactivity event signaling messages overlap, as discussed above with reference to FIG. 13. 
[0202] The example method 1300 described above with reference to FIG. 13 enables receiver devices to determine how to handle overlapping interactivity events according to the particular circumstances of the events, their priorities and user settings. For example, in an implementation in which the default priority setting for interactivity events is low priority and receiver devices are configured with logic to activate a later starting interactivity event when two events have the same priority, if a receiver device receives overlapping events with same priority, the receiver device will show the interactivity events in their start time order. If multiple same priority events are scheduled to start at the same time, then the receiver device may display the interactivity events in their acquisition order (i.e., in the order that the first interactivity event signaling messages were received). When an interactivity event terminates, if a second interactivity event of the same priority is still valid (based on the event's validity time), the second interactivity event may be displayed to the user. 

US 2006/0031814 to Morin
[0047] The event manager 51 manages a list of events, including a current step events list and a next step events list. The lists of events are not ordered chronologically but in order of class priority. Events are provided to the event manager 51 by the I/O manager 41, which scans the I/O drivers for input events. The events are read and removed from the list by the virtual machine core 37 loop according to their class priority. 

The prior art of record (Droba in view of Holenstein, Boudnik, De Armas, Boneti, Garg, Gupta and Morin) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 “software event loop optimization through event ordering within a software event loop of an application comprising a computer comprising at least one processor, one or more memories, one or more computer readable storage media having program instructions executable by the computer to perform the program instructions comprising: labeling,    by the computer, a set of events by assigning one or more    attributes    to each event of the set of events of an event loop of the application; identifying and processing, by the computer, a plurality of events of the set of events for an interval based on at least the attributes of each event of the plurality of events of the event loop of the application; ordering, by the computer, the events of the plurality of events within the interval of the event loop of the application based on assigned priorities to    the    one or more  assigned attributes of each event of the plurality of events”.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-10 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193